            Case 7:21-cv-04301-VB Document 1 Filed 05/13/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 Avi Schwebel, individually and on behalf of
 all others similarly situated,                       C.A. No: 7:21-cv-4301
                               Plaintiff,
                                                      CLASS ACTION COMPLAINT

                                                      DEMAND FOR JURY TRIAL




        -v.-
 Midland Credit Management, Inc.,
                               Defendant(s).

                                            COMPLAINT

       Plaintiff Avi Schwebel (hereinafter “Plaintiff”) brings this Class Action Complaint by and

through his attorneys, Stein Saks PLLC, against Defendant Midland Credit Management, Inc.

(hereinafter “MCM” or “Defendant”) individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”) in

   1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual privacy."

   Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that



                                                 1
        Case 7:21-cv-04301-VB Document 1 Filed 05/13/21 Page 2 of 10




"the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." 15 U.S.C. § 1692(e).

After determining that the existing consumer protection laws were inadequate Id. § 1692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where is where the Plaintiff resides, as well as a substantial part of the events or omissions giving

rise to the claim occurred and where Plaintiff resides.

                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA").

   6.      Plaintiff is seeking damages and declaratory relief.




                                               2
        Case 7:21-cv-04301-VB Document 1 Filed 05/13/21 Page 3 of 10




                                           PARTIES

   7.      Plaintiff is a resident of the State of New York, County of Rockland.

   8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and as used in the FDCPA and can be served upon their registered agent,

Corporation Service Company, 80 State Street Albany, New York, 12207.

   9.      Upon information and belief, Defendant MCM is a company that uses the mail,

telephone, and facsimile and regularly engages in business, the principal purpose of which is to

attempt to collect debts.

                                    CLASS ALLEGATIONS

   10.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   11.     The Class consists of:

           a. all individuals with addresses in the State of New York;

           b. to whom Defendant MCM sent a collection letter attempting to collect a

               consumer debt;

           c. that offered options designed to save the consumer money;

           d. one of options was unclear if it was a discount or payment in full;

           e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   12.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.




                                              3
       Case 7:21-cv-04301-VB Document 1 Filed 05/13/21 Page 4 of 10




   13.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   14.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendant’s written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. § 1692e et seq.

   15.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

   16.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue




                                               4
       Case 7:21-cv-04301-VB Document 1 Filed 05/13/21 Page 5 of 10




               is whether the Defendant’s written communications to consumers, in the forms

               attached as Exhibit A violate 15 U.S.C. § 1692e et seq.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.




                                              5
       Case 7:21-cv-04301-VB Document 1 Filed 05/13/21 Page 6 of 10




   18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   20.     Some time prior to June 3, 2020, an obligation was allegedly incurred to creditor GE

Capital Retail Bank (hereinafter “GE Capital”).

   21.     The GE Capital obligation arose out of transactions incurred primarily for personal,

family or household purposes, specifically a personal credit card.

   22.     The alleged GE Capital obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

   23.     GE Capital is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   24.     GE Capital purportedly sold the alleged debt to Defendant MCM, under the name

Midland Funding LLC, who is the current owner of the alleged debt.

                             Violation – June 3, 2020 Collection Letter

   25.     On or about June 3, 2020, Defendant MCM sent the Plaintiff a collection letter (the

“Letter”) regarding the alleged debt originally owed to GE Capital. (See a true and correct copy

of the Letter attached as Exhibit A.)

   26.     The Letter states a current balance of $459.91.

   27.     The Letter goes on to state “You have been pre-approved for options designed to

save you money. Act now to maximize your savings…”

   28.     The Letter then proceeds to give three payment options:


                                             6
       Case 7:21-cv-04301-VB Document 1 Filed 05/13/21 Page 7 of 10




           1) Option 1: 40% Off – Pay $275.95

           2) Option 2: 20% Off – 3 monthly payments of $122.64

           3) Option 3: Monthly Payments as low as: $50 per month

   29.     The third option provided by Defendant is not adequately explained and results in

two different possible interpretations.

   30.     First, Option 3 might be construed as an option by which a discounted total amount

is paid by monthly installments of $50 per month.

   31.     Alternatively, Option 3 might be construed as an option by which monthly

installments of $50 are made until the total debt amount is paid in full.

   32.     By failing to explain whether Option 3 is a settlement option or an option to pay in

full, the Letter is false, deceptive and misleading.

   33.     Furthermore, the Letter references “savings” and proclaims that it is “designed to

save [the consumer] money”.

   34.     If in fact Option 3 is an offer for payment in full on the entire balance, the promises

made by Defendant in the Letter to the Plaintiff consumer are completely false.

   35.     These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

   36.     Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

Plaintiff with the legally protected right not to be misled or treated unfairly with respect to any

action regarding the collection of any consumer debt.

   37.     Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability



                                               7
        Case 7:21-cv-04301-VB Document 1 Filed 05/13/21 Page 8 of 10




  to intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

  respond to Defendant’s demand for payment of this debt.

     38.     The Plaintiff has no ability to consider all three offers in the proper context, since the

  final offer was unclear and could not be considered in light of the other two.

     39.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

  properly respond or handle Defendant’s debt collection.

     40.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                                            COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     42.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     43.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     44.     Defendant violated §1692e:


             a. As the Letter it is open to more than one reasonable interpretation, at least one of

                 which is inaccurate in violation of §1692e(2).

             b. By making a false and misleading representation in violation of §1692e(10).




                                                 8
       Case 7:21-cv-04301-VB Document 1 Filed 05/13/21 Page 9 of 10




    45.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                              DEMAND FOR TRIAL BY JURY


    46.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.




                                              9
           Case 7:21-cv-04301-VB Document 1 Filed 05/13/21 Page 10 of 10




                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Avi Schwebel, individually and on behalf of all others similarly

situated, demands judgment from Defendant MCM as follows:

      1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.

      May 13, 2021                                          Respectfully Submitted,

                                                            /s/ Tamir Saland
                                                            By: Tamir Saland, Esq.
                                                            Stein Saks, PLLC
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            (201) 282-6500 ext. 122
                                                            tsaland@steinsakslegal.com
                                                            Attorneys For Plaintiff




                                                10
